Citation Nr: 1708807	
Decision Date: 03/22/17    Archive Date: 04/03/17

DOCKET NO.  10-01 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a heart disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to April 1969, and from June 1969 to June 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in February 2009 by a Department of Veterans Affairs (VA) Regional Office (RO); which denied service connection for chloracne, a left leg condition, hypertension, and cardiomyopathy (claimed as heart condition).  

In August 2011, the Veteran testified regarding his claims at a Travel Board hearing.

Most recently, in September 2015, the Board remanded the issues of service connection for chloracne, hypertension, and a heart disorder for further development.  In a rating decision dated in January 2016, service connection for chloracne was granted; thus resolving the Veteran's appeal for service connection for that disorder.

At the time of his death the Veteran had also filed a notice of disagreement to a March 2016 denial of service connection for bilateral upper and lower extremity peripheral neuropathy (see April 2016 notice of disagreement); however, a statement of the case had not been issued and the Veteran had not filed a substantive appeal (Form 9); so that appeal was not perfected.


FINDING OF FACT

The Veteran died on January [redacted], 2017, prior to promulgation by the Board of a decision on the issues of service connection for hypertension and a heart disorder.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of the pending appeal for service connection for hypertension and a heart disorder.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

In February 2017, VA was notified that the Veteran had died on January 10, 2017; while his appeal for service connection for hypertension and a heart disorder was pending before the Board.  See also March 2017 confirmation of the Veteran's death from the Social Security Administration.

As a matter of law, veterans' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302. 

The Board's dismissal of the appeal does not affect the right of an eligible person to request to be substituted as the appellant for purposes of processing this claim to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  38 U.S.C.A. § 5121A; 38 C.F.R. § 3.1010.  As provided for in this provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under 38 U.S.C.A. § 5121(a)."  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the Veteran should file a request for substitution with the VA regional office from which the claim originated (listed on the first page of this decision). 



ORDER

The appeal for service connection for hypertension is dismissed.

The appeal for service connection for a heart disorder is dismissed.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


